Per Curiam:
There was certainly, some evidence in this case to submit to the jury. Snyder, the plaintiff below, states very positively that McHose said to him that he was going to get up a new company —and if he, Snyder, made a new machine he could sell it. He further states that he did make a new machine and put it on the company’s premises some time in March, and that after Black came, who appears to have been the secretary of the company, he told him what could be done with the machine, and that from that time forward the machine was used by the company.
This was surely sufficient from which a jury might infer a sale. It is true, this evidence was contradicted by the testimony of McHose; but as the question thus became one of veracity between the witnesses, it was for the jury, not the court, to determine.
The judgment is affirmed.